Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to AMENDMENTS entered on June 7, 2021 for patent application 15/368,531 filed on December 2, 2016.


Claims 1-19 and 21 are pending. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (2014/0226901) in view of Sip (Pub. No.: US 2012/0216153), Lee et al. (Pub. No.: US 2015/0201349) and Shan (Pub. No.: 2018/0329600).
a method, comprising, in a streaming application environment including one or more processors: interfacing a virtual streaming application with a remote device coupled to the streaming application environment over a packet-switched network (Fig. 1, elements 104, 106, 112, 114 and 116, para. [0020]), including: receiving, from the packet-switched network, input generated at the remote device (Fig. 5A, element 502, para. [0035]), and streaming an output display representation generated by the virtual streaming application in response to the received input over the packet-switched network to the remote device, the output display representation comprising a plurality of frames (Figs. 4A and 4B, paras. [0030]-[0034]); receiving a plurality of input events from the remote device, each of the input events, of the plurality of input events, being associated with an input generated on the remote device during rendering of the frames of the output display representation (para. [0033]).
It could be argued that Spracklen does not explicitly disclose each input event, of the plurality of input events, being associated with a corresponding timestamp, and thus does not explicitly disclose wherein the at least one correction event associated with a correction event timestamp for the at least one correction event. However, in analogous art, Sip discloses that, in a system for transmitting information related to gesture based events, wherein a “handheld device 100 may utilize a vector P' (a vector from the point P'->Q') as well as information regarding detected velocity, acceleration and/or the timestamp as the content of the header data that is to be transmitted to the electronic device 200 and transmit a file transmission request containing the header data and the file to be shared to the electronic device 200. Note that the timestamp is used for compensating for the transmission delay and thus the electronic device 200 can simulate the correct transmitted direction by using the timestamp (para. [0038]; also see 
The combination of Spracklen and Sip does not disclose generating a priority queue, of the plurality of input events and the at least one correction event, wherein generating the priority queue is based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event. However, in analogous art, Lee discloses that “if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 sends a NAK 2 to the transmission node 410, and store the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer (para. [0058]; see also figure 4),” which teaches that a buffer, i.e. a queue, can be comprised of both originally sent packets, as well as retransmitted packets that were resent after the original packet was lost, wherein the retransmitted packets can be seen as correction events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spracklen and Sip to allow for generating a priority queue, of the plurality of input events and the at least one correction event, wherein generating the priority queue is based on the 
The combination of Spracklen, Sip and Lee does not disclose synthesizing at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of the output display representation, and in response to the input generated on the remote device; and controlling injection of the plurality of received input events and the at least one correction event into the virtual streaming application to synchronize, within the virtual streaming application and according to the corresponding timestamp for each input event in the priority queue and the correction event timestamp for the at least one correction event included in the priority queue, the plurality of received input events and the at least one correction event. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during transit from the control end to the device, create, without requiring further instruction from the control end, the second touch event corresponding to the second data packet, and processing the second touch event, so that a controlled end can perform a respective operation in an application 
Regarding claim 2, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 1, and further discloses wherein the received input events include gesture start, gesture stop and gesture move events associated with user gestures received by the remote device, the method further comprising tracking a state of the user gestures (Shan, . 
Regarding claim 3, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses wherein the user gestures are associated with touching of a touchscreen, wherein the gesture start event is a touch down event, the gesture stop event is a touch up event, and the gesture move event is a touch move event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 4, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses wherein tracking the state of the user gestures includes determining whether the gesture is started or completed (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1.).
Regarding claim 5, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 4, and further discloses wherein synthesizing the at least one correction event from the received input includes, in response to detecting a gesture start event when tracking of the state of the user gestures indicates that the gesture is started, synthesizing a gesture stop event to be injected prior to the detected gesture start event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 7, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 4, and further discloses wherein synthesizing the at least one correction event from the received input includes, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is completed, synthesizing a gesture start event to be injected prior to the detected gesture stop event or gesture move event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 9, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 4, and further discloses further comprising tracking a last gesture started timestamp, wherein synthesizing the at least one correction event from the received input includes, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is started and detecting that the corresponding timestamp of a matching gesture start event is different from the last gesture started timestamp, synthesizing a pair of gesture stop and gesture start events to be injected prior to the detected gesture stop event or gesture move event (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.). 
Regarding claim 10, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses further comprising synthesizing at least one companion gesture move event for injection following a received gesture start event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1, as any gesture can be seen as a companion gesture.). 
Regarding claim 11, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 2, and further discloses further comprising synthesizing at least one companion gesture move event for injection preceding a received gesture stop event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 1, as any gesture can be seen as a companion gesture.).
the method of claim 2, and further discloses further comprising: receiving from the remote device a trailing event generated during a frame of the remote device during which no gesture start, gesture stop or gesture move events are generated; and injecting the trailing event into the virtual streaming application as a last event of a virtual frame corresponding to the frame of the remote device in response to determining that a timestamp of the trailing event is later than the corresponding timestamp of a last input event injected into the virtual streaming application (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 1.).
Regarding claim 13, Spracklen discloses a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by the one or more processors, cause the one or more processors to: interface a virtual streaming application with a remote device coupled to the streaming application environment over a packet-switched network (Fig. 1, elements 104, 106, 112, 114 and 116, para. [0020]), including: receiving, from the packet-switched network, input generated at the remote device (Fig. 5A, element 502, para. [0035]), and streaming an output display representation generated by the virtual streaming application in response to the received input over the packet-switched network to the remote device, the output display representation comprising a plurality of frames (Figs. 4A and 4B, paras. [0030]-[0034]); receive a plurality of input events from the remote device, each of the input events, of the plurality of input events, being associated with an input generated on the remote device during rendering of the frames of the output display representation (para. [0033]).
each input event, of the plurality of input events, being associated with a corresponding timestamp, and thus does not explicitly disclose wherein the at least one correction event associated with a correction event timestamp for the at least one correction event. However, in analogous art, Sip discloses that, in a system for transmitting information related to gesture based events, wherein a “handheld device 100 may utilize a vector P' (a vector from the point P'->Q') as well as information regarding detected velocity, acceleration and/or the timestamp as the content of the header data that is to be transmitted to the electronic device 200 and transmit a file transmission request containing the header data and the file to be shared to the electronic device 200. Note that the timestamp is used for compensating for the transmission delay and thus the electronic device 200 can simulate the correct transmitted direction by using the timestamp (para. [0038]; also see Fig 2, paras. [0032]-[0037]),” which teaches that timestamp data can be included with gesture events in order for the systems processing this data to be able to determine the precise time that a gesture event occurred. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen to allow for each input event, of the plurality of input events, to be associated with a corresponding timestamp, wherein the at least one correction event associated with a correction event timestamp for the at least one correction event. This would have produced predictable and desirable results, in that it would allow for a more precise correction of lost data.
The combination of Spracklen and Sip does not disclose wherein the processors are configured to generate a priority queue, of the plurality of input events and the at least one correction event, wherein the instructions to generate the priority queue are configured to generate the priority queue based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event. However, in analogous art, Lee discloses that “if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 sends a NAK 2 to the transmission node 410, and store the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer (para. [0058]; see also figure 4),” which teaches that a buffer, i.e. a queue, can be comprised of both originally sent packets, as well as retransmitted packets that were resent after the original packet was lost, wherein the retransmitted packets can be seen as correction events. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spracklen and Sip to allow for generating a priority queue, of the plurality of input events and the at least one correction event, wherein generating the priority queue is based on the corresponding timestamps of the plurality of received input events and based on the correction event timestamp for the at least one correction event. This would have produced predictable and desirable results, in that it would allow for the input events to be ordered properly, even were they received out of order.
The combination of Spracklen and Sip does not disclose wherein the processors are configured to synthesize at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of the output display representation, and in response to the input generated on the remote device; and controlling injection of the plurality of received input events and the at least one correction event into the virtual streaming application to synchronize, within the virtual streaming application and according to the corresponding timestamp for each input event in the priority queue and the correction event timestamp for the at least one correction event included in the priority queue, the plurality of received input events and the at least one correction event. However, in analogous art, Shan discloses receiving a first data packet sent by a control end, determining, according to a first touch event and a first identifier of the first touch event, whether a second data packet including a second touch event that was sequentially executed with the first touch event has been lost during transit from the control end to the device, in accordance with a determination that a second data packet comprising a second touch event that was sequentially executed with the first touch event at the control end has been lost during transit from the control end to the device, create, without requiring further instruction from the control end, the second touch event corresponding to the second data packet, and processing the second touch event, so that a controlled end can perform a respective operation in an application at the controlled end in accordance with a touch operation including the second touch event that has been lost in transit and that has been created locally at the controlled end (Fig. 1, elements 101-104, paras. [0025]-[0044]), wherein “the status information of the touch event may further include: touch position coordinates of the touch event, an occurrence time of the touch event, or the like (para. [0051]).” Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen, Sip and Lee to allow for synthesizing at least one correction event from the plurality of received input events, the at least one correction event corresponding to a lost or delayed input event, of the plurality of input events, generated at the remote device during the rendering of the frames of the output display representation, and in response to the input generated on the remote device, and controlling injection of the plurality of received input events and the at least one correction 
Regarding claim 14, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 13, and further discloses wherein the received input events include gesture start, gesture stop and gesture move events associated with user gestures received by the remote device, and wherein the instructions are further configured to track a state of user gestures by determining whether the gesture is started or completed (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 13.). 
Regarding claim 15, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are configured to synthesize the at least one correction event from the received input by, in response to detecting a gesture start event when tracking of the state of the user gesture indicates that the gesture is started, synthesizing a gesture stop event to be injected prior to the detected gesture start event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
Regarding claim 16, the combination of Spracklen, Shan and Sip discloses the system of claim 14, and further discloses wherein the instructions are configured to synthesize the at least one correction event from the received input by, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is completed, synthesizing a gesture start event to be injected prior to the detected gesture stop event or gesture move event (Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
Regarding claim 17, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are further configured to track a last gesture started timestamp, wherein instructions are configured to synthesize the at least one correction event from the received input by, in response to detecting a gesture stop event or a gesture move event when tracking of the state of the user gesture indicates that the gesture is started and detecting that the corresponding timestamp of a matching gesture start event is different from the last gesture started timestamp, synthesizing a pair of gesture stop and gesture start events to be injected prior to the detected gesture stop event or gesture move event (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
Regarding claim 18, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are further configured to synthesize at least one companion gesture move event for injection following a received gesture start event or preceding a received gesture stop event (Shan, Fig. 1, elements 101-104, paras. [0025]-[0044]. This claim is rejected on the same grounds as claim 13, as any gesture can be seen as a companion gesture.).
Regarding claim 19, the combination of Spracklen, Sip, Lee, and Shan discloses the system of claim 14, and further discloses wherein the instructions are further configured to receive from the remote device a trailing event generated during a frame of the remote device during which no gesture start, gesture stop or gesture move events are generated, and inject the trailing event into the virtual streaming application as a last event of a virtual frame corresponding to the frame of the remote device in response to determining that a timestamp of the trailing event is later than the corresponding timestamp of a last input event injected into the virtual streaming application (Sip, Fig 2, paras. [0032]-[0037]; Shan, Fig. 2, elements 201-205, paras. [0046]-[0072], Table 1. This claim is rejected on the same grounds as claim 13.).
Regarding claim 21, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 1, and further discloses wherein synthesizing the at least one correction event from at least one of the plurality of input events comprises: inferring the at least one correction event based on at least a first input event, of the plurality of received input events, that is injected into the virtual streaming application on schedule according to the priority queue (Shan, Fig. 2, paras. [0046]-[0059]. This claim is rejected on the same grounds as claim 1.).


Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Spracklen et al. (2014/0226901) in view of Sip (Pub. No.: US 2012/0216153), Lee et al. (Pub. No.: US 2015/0201349) and Shan (Pub. No.: 2018/0329600), and further in view of Mo et al. (Pub. No.: US 2012/0189322).
Regarding claim 6, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 5, but does not disclose wherein synthesizing the gesture stop event includes generating a duplicated event from the detected gesture start event, setting an action for the duplicated event to stop, setting coordinates for the duplicated event with last injected coordinates, and setting a timestamp for the duplicated event to a last gesture started timestamp. However, in analogous art, Mo discloses that an “FEC coder module 215 calculates and adds forward error correction (FEC) information to the frames of data received from the data transport layer framer module 205. The particular type of FEC information of various embodiments generally includes systematically generated redundant error-correcting code (ECC) data that is transmitted along with the frames, and in an embodiment FEC information includes turbo product code (TPC) information. Interleaving module 220, in the embodiment of FIG. 2, receives the FEC information and frames of data, and interleaves the FEC information with the frames of data to reduce the likelihood of a channel error removing all FEC data for a particular frame (Fig. 2, para. [0031]),” which teaches that redundant data can be sent to reduce error rates. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Spracklen, Sip, Lee, and Shan to allow for generating a duplicated event from the detected gesture start event, setting an action for the duplicated event to stop, setting coordinates for the duplicated event with last injected coordinates, and setting a timestamp for the duplicated event to a last gesture started timestamp. This would have produced predictable and desirable results, in that it would allow for a reduction in the error rate of the system.
Regarding claim 8, the combination of Spracklen, Sip, Lee, and Shan discloses the method of claim 7, but does not disclose wherein synthesizing the gesture start event includes generating a duplicated event from the detected gesture stop event or gesture move event and setting an action for the duplicated event to start. However, in analogous art, Mo discloses that an “FEC coder module 215 calculates and adds forward error correction (FEC) .


Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection in view of Lee.

Regarding Applicant’s arguments on page 13 concerning claims 1 and 13:
35 U.S.C. § 103 Rejection
Independent claims 1 and 13 is rejected under 103 as allegedly being unpatentable over Spracklen, Sip, Lee, and Shan. 
The Applicant's attorney respectfully submits the OA's 103 rejection fails to disclose various features of independent claims 1 and 13. 



Examiner’s response:
From an interpretation standpoint, Examiner disagrees with Applicant’s above statement. That is, Examiner did not state in the previous Office Action that “paragraph [0058] and FIG. 4 of Lee disclose[s]” the limitation in question. Rather, Examiner stated that the combination of Spracklen and Sip did not disclose the limitation in question, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spracklen and Sip, using the disclosure of Lee, to arrive at the limitation in question. This is an important distinction, because different elements in the limitation in question may be disclosed by Spracklen, Sip, Shan or Lee, and need not be disclosed entirely by Lee.


Regarding Applicant’s arguments on pages 13-14 concerning claims 1 and 13:
The relied upon aspects of Lee disclose, in referencing FIG. 4, that "if a reception node 450 finds a transmission error for a packet 2 while receiving a packet 1 to a packet 7 from a transmission node 410, the reception node 450 send a NAK 2 to the transmission node 410, and store[s] the packets received since then in a buffer. If the lost packet 2 is retransmitted from the transmission node 410, the reception node 450 reorders the packets stored in the buffer." Lee, 1 [0058]. "Accordingly, in [transmission control protocol] TCP, the Go-back-N ARQ scheme and the selective repeat ARQ scheme is used in combination." Id., 1 [0058]. 
Notably, the OA: 
1. explicitly equates the "buffer" of Lee used in TCP to the claimed "priority queue". OA, p. 4; 
2. alleges that "the retransmitted packets can be seen as correction events". OA, p. 4; and 
3. alleges that "it would have been obvious to one of ordinary skill in the art ... to modify Spracklen and Sip" with Lee to "produce[] predictable and desirable results, in that it would allow for the input events to be ordered properly, even were they received out of order." OA, pp. 4 and 5. 

Notably, ¶ [0005] of the Present Application sets forth that "[w]hile protocols such as Transmission Control Protocol (TCP) allow for packet retransmission in the event of last packets", such as in the relied upon aspects of Lee noted above, "waiting for all packets to be received in order to ensure that all input data and rendered content is received and processed may introduce unacceptable delays and detract from the user experience". 
Thus, to avoid these "unacceptable delays and detract[ion] from the user experience" and in contrast with the relied upon aspects of Lee, claimed techniques "synthesiz[e] at least one correction event from the plurality of received input events" that "correspond[s] to a lost or delayed input event" and that is "associated with a correction event timestamp for the at least one correction event" as set forth in independent claims 1 and 13. 
Accordingly, the Applicant's attorney submits the OA's allegation that "the retransmitted packets can be seen as correction events" is directly counter as to why claimed techniques "synthesiz[e] at least one correction event from the plurality of received input events" that "correspond[s] to a lost or delayed input event". It logically follows that the OA's allegation that "it would have been obvious ... to modify Spracklen and Sip" with Lee is misplaced in that the combination of Spracklen, Sip, and Lee would not "produce[] predictable and desirable results" since the relied upon aspects of Lee are directly counter to claimed techniques. 


Examiner’s response:
Examiner disagrees with Applicant’s conclusion that Lee teaches away from Applicant’s invention. Applicant cites the “unacceptable delays and detract[ion] from the user experience” as a reason why the teaching of Lee is not appropriate to be used in the rejection of the claims. However, it appears that Applicant is misunderstanding the rationale being used in the Office Action.
That is, Lee is not being used to teach the concept of using correction events rather than resending lost packets. That general concept is disclosed by Shan, who teaches “a touch operation including the second touch event that has been lost in transit and that has been created locally at the controlled end (para. [0037]).” That is, Shan teaches toward this concept that 
Thus, Lee need not disclose this concept, as the Office Action is using Shan for this teaching. What Lee is brought in to teach is the concept that items received out of order can be reordered properly based on timestamp information. This concept is implicitly disclosed by Shan, but not explicitly stated (as the concept of a queue in Shan is not disclosed), and thus Lee is brought in to more explicitly teach that, in the case of using a queue, it is well-known to reorder content based on timestamps, in the queue, in order to insure proper output. Thus, in the final combination of all of the cited references, the locally created touch event of Shan (i.e. a correction event) could be placed correctly in a queue as taught by Lee, thus arriving at this element of Applicant’s invention as claimed.


Regarding Applicant’s arguments on pages 13-14 concerning claims 1 and 13:
As another example, the OA admits that Spracklen "does not explicitly disclose 'each input event, of the plurality of input events being associated with a corresponding timestamp', and this does not explicitly disclose 'wherein the at least one correction event associated with a correction event timestamp for the at least one correction event."' OA, p. 3. To cure the deficiencies of Spracklen, the OA alleges ¶s [0032]-[0038] and FIG. 2 of Sip disclose these features.
The relied upon aspects of Sip disclose, with respect to the "data transmission method" of FIG. 2, "receive[ing] a gesture input" at step s202, "determin[ing] whether the gesture input matches a predetermined gesture" at step s204, such as a "transmission request", and, when "the gesture input is determined as matching with the predetermined gesture", "obtain[ing] directional information corresponding to the gesture information" at step s206. Sip, Is [0032]-[0034]. Further, the relied upon aspects of Sip disclose "transmit[ting] a file and the directional information to least one electronic device 200" from "handheld device 100" at step s208. Id., 1 [0038]. Moreover, the relied upon aspects of Sip note that a "timestamp" can also be transmitted to "the at least one electronic device 200", and explicitly notes "that the timestamp is used for compensating for the transmission delay and thus the electronic device 200 can simulate the correct transmitted direction by using the timestamp." Id. 

Rather, the relied upon "timestamp" of Sip is "used for compensating for the transmission delay" when "the gesture input is determined as matching with the predetermined gesture" for the "transmission request", and fails to provide any teaching or suggestion of (1) a "corresponding timestamp of each of the received input events" and (2) a "correction event timestamp associated with the lost or delayed input event", much less where (1) and (2) are utilized to "generat[e] a priority queue" and where the "controlling" is based on the "priority queue" as set forth in independent claims 1 and 13. 
In other words, the "timestamp" of Sip is included in the "transmission" when "the gesture input is determined as matching ... [the] transmission request", and is neither a "corresponding timestamp" associated with "each of the received input events", nor a "correction event timestamp associated with the lost or delayed input event" as set forth in independent claims 1 and 13. Further, the "timestamp" of Sip is not used for "controlling ... injection of the received input events and the at least one correction event into the virtual streaming application to synchronize, within the virtual streaming application, the received input events and the at least one correction event" as set forth in independent claims 1 and 13. 
For at least these reasons, the Applicant's attorney respectfully submits the OA's 103 rejection fails to render obvious various features of independent claims 1 and 13, and respectfully requests the OA's 103 rejection of independent claims 1 and 13 be withdrawn. 
General Comments on the Dependent Claims Because each of the dependent claims depends from a base claim that is believed to be in condition for allowance, Applicant's attorney believes that it is unnecessary at this time to describe the allowability of each of the dependent claims individually. Applicant's attorney does not, however, necessarily concur with the interpretation of any dependent claim as set forth in the Office Action, nor does Applicant's attorney concur that the basis for the rejection of any dependent claim is proper.


Examiner’s response:
Again, similar to Examiner’s argument above, there is additional teaching in other art, namely the Shan reference, that helps to fill out the overall interpretation of the entirety of the claim language, as interpreted by Examiner. Thus, Examiner will explain in detail below how the full combination of all four references obviates Applicant’s invention as currently claimed.



Conclusion
Claims 1-19 and 21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755.  The examiner can normally be reached on Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        August 11, 2021